Case: 21-50654      Document: 00516259051         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 29, 2022
                                   No. 21-50654
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Juan Carlos Ocana,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:20-CR-2485-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Juan Carlos Ocana has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Ocana has not filed a response. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein. We concur with counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50654    Document: 00516259051         Page: 2   Date Filed: 03/29/2022




                                 No. 21-50654


   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                      2